Citation Nr: 1046830	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma to include as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as secondary to service-
connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as secondary to service-
connected diabetes mellitus.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).




REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on June 28, 2010, in Huntington, Virginia, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  At the time of the hearing, the Veteran 
withdrew his claim of entitlement to service connection for 
malaria.  Thus, the claim is no longer before the Board for 
appellate consideration.  After the hearing, the appellant 
submitted additional evidence to the Board, along with a written 
waiver of initial RO review of this evidence.  See 38 C.F.R. 
§ 20.1304 (2010). 

As will be discussed in greater detail below, the Board has found 
that the issue of entitlement to a TDIU has been reasonably 
raised by the record.  This issue is considered part and parcel 
to the Veteran's claim for an increased rating for PTSD. Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues of 
entitlement to a disability rating in excess of 50 percent for 
service-connected PTSD, entitlement to service connection for 
glaucoma to include as secondary to service-connected diabetes 
mellitus, entitlement to service connection for peripheral 
neuropathy of the lower extremities, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no diagnosis of peripheral neuropathy of the upper 
extremities.  


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred 
in active service and is not proximately due to, the result of, 
or aggravated by the Veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the RO provided the appellant with notice in 
September 2006, prior to the initial decision on the claim in 
January 2007.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
September 2006 notice letter about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  The letter also informed 
the Veteran of what the evidence must show to substantiate a 
claim of entitlement to secondary service connection.    

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The September 2006 letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The September 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
requested that the Veteran complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency. 

Finally, the Board recognizes that the September 2006 letter did 
not notify the Veteran regarding the assignment of disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as the Board herein concludes 
that the preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment of 
disability ratings and effective dates are rendered moot. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's private treatment records, 
service treatment records, and VA treatment records were obtained 
in connection with the Veteran's case and reviewed by both the RO 
and the Board.  The Board acknowledges that the Veteran was not 
afforded a VA examination with respect to his claim for service 
connection for peripheral neuropathy of the upper extremities.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  See also 38 
C.F.R. § 3.159(c)(4).  The Board concludes an examination is not 
required as the medical evidence of record is sufficient to 
decide the claim.  Here, the Veteran has requested service 
connection for peripheral neuropathy of the upper extremities.  
During the June 2010 hearing, the Veteran testified that he had 
tingling and numbness in his hands.  The Board is cognizant that 
a Veteran can provide testimony as to lay-observable symptoms.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
the medical evidence of record evaluated the Veteran's symptoms 
and did not provide a diagnosis of peripheral neuropathy of the 
upper extremities.  The November 2004 VA treatment record noted 
that the Veteran complained of tingling in his fingers.  The 
musculoskeletal examination showed that muscle strength was equal 
in upper and lower extremities with slight difference on left 
side deep tendon reflexes.  The neurological examination showed 
that there was no motor or sensory deficit noted and that CN II-
XII was grossly intact.  The upper extremities and lower 
extremities reflexes were +2/+4 bilaterally.  In addition, the 
September 2006 VA examination report noted that the Veteran 
reported tingling and numbness of his fingers.  The examiner 
noted that sensory was intact vibration, light touch, pressure, 
and positions to all of his extremities.  Muscle strength was 5/5 
with normal tone, bulk, dexterity, and coordination.  Thus, the 
Board finds that the competent medical evidence of record 
evaluated the Veteran's symptoms and noted that the examinations 
were normal and did not provide any diagnosis of peripheral 
neuropathy of the upper extremities.  Thus, the evidence of 
record is sufficient to decide the claim.  In addition, there is 
no evidence of persistent or recurrent symptoms with respect to 
the Veteran's hands.  Id.  The VA treatment records were obtained 
in conjunction with the Veteran's appeal and contain only two 
notations when the Veteran complained of tingling in the fingers.  
In addition, the Veteran submitted private treatment records 
which contain no evidence related to peripheral neuropathy of the 
upper extremities or any complaints related to the upper 
extremities.  Indeed, the Veteran remarked during his June 2010 
hearing that he had tingling and numbness in his hands, but that 
his feet were "much worse" than his hands.  In light of the 
above, the Board finds that there is sufficient medical evidence 
to adjudicate the Veteran's claim and, therefore, a remand for a 
VA examination is not required.  38 C.F.R. § 3.159(c)(4); see 
also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) 
(noting that a veteran's conclusory generalized statement that a 
service illness caused his present medical problems was not 
enough to entitle him to a VA medical examination since all 
veterans could make such a statement, and such a theory would 
eliminate the carefully drafted statutory standards governing the 
provision of medical examinations and require VA to provide such 
examinations as a matter of course in virtually every disability 
case).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for peripheral 
neuropathy of the upper extremities.  

In this case, the medical evidence of record is completely absent 
for any diagnosis of peripheral neuropathy of the upper 
extremities.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  

The Board recognizes the Veteran's assertions that he has 
peripheral neuropathy of the upper extremities.  Indeed, during 
his June 2010 hearing, the Veteran stated that he experiences 
tingling and numbing in his hands.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran's statements regarding his 
symptoms have been evaluated by medical examiners and no 
diagnosis of peripheral neuropathy has been provided.  The 
November 2004 VA treatment record noted that the Veteran 
complained of tingling in his fingers.  The musculoskeletal 
examination showed that muscle strength was equal in upper and 
lower extremities with slight difference on left side deep tendon 
reflexes.  The neurological examination showed that there was no 
motor or sensory deficit noted and that CN II-XII was grossly 
intact.  The upper extremities and lower extremities reflexes 
were +2/+4 bilaterally.  There was no diagnosis of peripheral 
neuropathy of the upper extremities provided.  In addition, the 
September 2006 VA examination report noted that the Veteran 
reported tingling and numbness of his fingers.  The examiner 
noted that sensory was intact vibration, light touch, pressure, 
and positions to all of his extremities.  Muscle strength was 5/5 
with normal tone, bulk, dexterity, and coordination.  The 
examiner did not provide any diagnosis.  The private treatment 
records only note the Veteran's complaints related to his lower 
extremities and are completely absent for any complaints related 
to his hands.  Thus, the medical evidence reveals that the 
Veteran's reported symptoms have been examined, but no diagnosis 
has been provided as the examinations were normal and the 
examining physicians noted that there was no sensory deficit upon 
examination.  

In conclusion, the Veteran has not been shown to have a current 
disability.  Thus, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for peripheral neuropathy of the upper extremities.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for peripheral neuropathy 
of the upper extremities is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2010).




ORDER

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is denied.  


REMAND

Reasons for Remand:  To obtain a clarifying opinion, provide new 
VA examinations, and adjudicate the issue of entitlement to a 
TDIU.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 
(2010).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The record reveals that the Veteran was last provided a VA 
examination for his service-connected PTSD in September 2006.  In 
conjunction with the current appeal, the Veteran has requested a 
new VA examination.  See October 2007 notice of disagreement.  In 
addition, in a March 2008 statement, the Veteran asserted that 
his PTSD was getting worse and not improving.  The treatment 
records associated with the claims file, particularly the October 
2006 VA treatment record, indicate that the Veteran's service-
connected disability has gotten worse.  The Board recognizes that 
the Veteran was evaluated in July 2007 and February 2010 by 
private psychiatrists; however, the evaluations do not fully 
address the pertinent rating criteria with respect to PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, the Board 
finds that a more recent VA examination is in order for the 
purpose of ascertaining the current severity and manifestations 
of the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.159 
(2010).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-
82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 
(1998) ("Where the record does not adequately reveal the current 
state of the claimant's disability...the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination.").  

The record shows that the Veteran was afforded a VA examination 
with respect to his claim for service connection for glaucoma in 
December 2007.  The Veteran has asserted that his glaucoma is 
related to his service-connected diabetes mellitus.  The December 
2007 VA examination report reveals a diagnosis of primary open-
angle glaucoma.  The examiner explained that since diabetes was a 
small vessel disease and it causes ischemia to the ocular 
structures, he could not rule out the possibility of ischemia to 
the operative nerve, triggering glaucoma.  The examiner then 
opined that the Veteran's primary open angle glaucoma was less 
likely if not caused by or a result of his diabetes.  The Veteran 
and his representative have requested that a new VA examination 
be provided as it is unclear whether the examiner intended to 
provide a negative nexus opinion due the notation that he was 
unable to rule out the possibility of ischemia, triggering 
glaucoma.  The Court has held that medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Thus, the Board finds that a 
clarifying medical opinion from the December 2007 examiner is 
required to determine the etiology of the Veteran's glaucoma.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4); McLendon, 20 
Vet. App. at 86.

Finally, the Veteran has not been afforded a VA examination for 
his peripheral neuropathy of the lower extremities.  The Veteran 
states that his peripheral neuropathy is related to his service-
connected diabetes mellitus.  The private treatment records show 
that the Veteran has complained of burning and tingling feet and 
contain a diagnosis of peripheral neuropathy of the lower 
extremities.  Furthermore, in a January 2010 letter, the 
Veteran's private physician stated that the Veteran had bilateral 
lower extremity neuropathy secondary to diabetes mellitus with 
numbness from the knees down and particularly in the feet.  
However, the examiner noted that the disorder had an onset of 
July 1967 - during the Veteran's period of active service.  The 
medical evidence of record shows that the Veteran was not 
diagnosed with diabetes mellitus until the 2000s, more than 30 
years after separation from active service.  See Obvert v. Brown, 
5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Furthermore, contrary to the January 2010 letter 
regarding the etiology of the Veteran's peripheral neuropathy, 
the November 2004 VA treatment record noted that the Veteran's 
bilateral foot numbness was related to post-surgeries of the 
Veteran's spine.  In light of the above, the Board concludes that 
further development is required to address the nature and 
etiology of the peripheral neuropathy of the lower extremities.  
Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a Veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Thus, the Board must remand this matter to afford the Veteran a 
VA examination to determine the etiology of the peripheral 
neuropathy of the lower extremities.  See Colvin v. Derwinski, 1 
Vet. App. at 175.

The Court has recently held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, there is some evidence that the Veteran may be unemployed 
due at least in part to his service-connected PTSD.  For example, 
in the July 2007 private psychiatric evaluation, the examining 
psychiatrist noted that the Veteran's PTSD precluded him from 
obtaining gainful employment.  As such, the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployed as a result of his service-connected PTSD for which an 
appeal of the disability rating is pending.  Therefore, the RO 
should develop a claim for TDIU in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should 
be provided with appropriate notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes an explanation of the evidence 
required to establish service connection on a 
direct and secondary basis and what the 
evidence must show to substantiate a claim 
for a higher disability rating for service-
connected PTSD.  In addition, the AMC/RO 
should send the Veteran the appropriate 
application form for a claim for TDIU.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected disability.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's disability 
under the rating criteria.  To the extent 
possible, the examiner should separate the 
effects of the service-connected PTSD from 
nonservice-connected disorder(s).

The examiner should also, based on the 
examination and a review of the record, 
render an opinion as to whether the Veteran's 
service-connected PTSD renders him unable to 
obtain or retain substantially gainful 
employment.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The RO should refer the Veteran's claims 
file to the December 2007 VA examiner, or, if 
he is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the etiology of any glaucoma 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and statements.  
The examiner should then state an opinion as 
to whether it is at least as likely as not 
that the Veteran's glaucoma was caused and/or 
aggravated by the service-connected diabetes 
mellitus.  By aggravation the Board means a 
permanent increase in the severity of the 
underlying disability beyond its natural 
progression.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that any existing 
glaucoma is causally or etiologically related 
to active service.  

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  Schedule the Veteran for a VA examination 
regarding his claim for service connection 
for peripheral neuropathy of the lower 
extremities.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  The 
examiner should then state an opinion as to 
whether it is at least as likely as not that 
any current peripheral neuropathy of the 
lower extremities is causally or 
etiologically related to the Veteran's active 
service.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's peripheral 
neuropathy of the lower extremities was 
caused and/or aggravated by his service-
connected diabetes mellitus.  By aggravation 
the Board means a permanent increase in the 
severity of the underlying disability beyond 
its natural progression.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims for service connection 
and his claim for entitlement to a disability 
rating in excess of 50 percent for service-
connected PTSD in light of all the evidence 
of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent to 
the issues currently on appeal. A reasonable 
period of time should be allowed for 
response.

6.  The RO then should adjudicate the TDIU 
claim.  If the issue is denied, the RO must 
notify the Veteran of his appellate rights on 
the issue, and inform him that to vest the 
Board with jurisdiction over the issue, a 
timely Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2010).  If the Veteran 
perfects the appeal as to this issue, the RO 
should undertake all appropriate action.  
After the Veteran and his representative have 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


